DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/21 and 11/24/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
In the cited documents on the search report, the examiner notes that although D1 (EP0515642) teaches automatic and manual aspiration and that the aspirations are done with different probes (22 and 24) and are therefore not a singular probe/tube, and that D3 (JP2017044631 published 3/2/17) has the same assignee as the instant case and was published less than 1 year before the effective filing date (5/29/17) of the instant case, thereby disqualifying the JP2017044631 reference as prior art. 
Allowable Claims
Claims 1 and 3-19 remain allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Benjamin R Whatley/Primary Examiner, Art Unit 1798